BAKES, Justice,
concurring specially:
The opinion of the Court is written as though we are reviewing the Commission’s original determination in claimant’s favor, rather than a decision of the Commission setting aside an award because of a change in the condition caused by the industrial accident. In this case the claimant entered into a compensation agreement which was approved by the Industrial Commission which, as a result, became an award which was res judicata under I.C. § 72-718, and which could only be set aside for a change of condition within five years as provided in I.C. § 72-719. In the absence of the claimant proving some change of her impairment caused by the industrial accident, the agreement and award was res judicata and could not be changed. The appellant ar*833gues that there is no medical testimony to support the Commission’s finding that there was a change in her condition increasing the impairment of the industrial injury. Rather, appellant argues the change was caused by claimant’s ataxia disease.
After reviewing the testimony of Doctors O’Keefe, Burton and Taylor, I believe there is some evidence from those experts, particularly Dr. O’Keefe, from which the Commission could reasonably have concluded that there was a change in the condition of claimant’s impairment, which was caused by the industrial accident, which, although exacerbated by claimant’s ataxia disease, was, nevertheless, attributable to the industrial accident. Although that evidence was conflicting and somewhat ambiguous, nevertheless I believe the Commission did not err in concluding that there was a change in condition within the meaning of
I.C. § 72-719.
On the other issues raised I would also affirm the Commission’s decision.